Citation Nr: 1514655	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-14 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to October 1968, including service in the Republic of Vietnam from January 1967 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2013, the Veteran testified before the undersigned via videoconference.  Due to technical difficulties, VA was unable to produce a transcript, and the Veteran was given the opportunity to testify at another hearing.  In a letter received in March 2015, he indicated that he did wish to appear at another hearing.  Thus, there is no prejudice to the Veteran in proceeding to the merits of the claim.

The issue of entitlement to an initial compensable rating for bilateral hearing loss was explicitly raised by the Veteran in a May 2012 submission, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The medical evidence shows that the Veteran's hypertension is related to herbicide exposure in service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his hypertension is secondary to Agent Orange exposure.  The Veteran is presumed to have been exposed to Agent Orange, as he has verified service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  However, hypertension is not one of the enumerated chronic diseases presumptively associated with exposure to Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e).  Thus, service connection cannot be granted on a presumptive basis.

The only medical opinion of record is from the Veteran's private physician.  In a letter dated in November 2013, he opined that the Veteran's hypertension is at least as likely as not related to his Agent Orange exposure, citing to recent studies in support of such a link.  

Although VA has not conceded a relationship between hypertension and Agent Orange, and prior to 2006, the National Academy of Science (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category, it is of note that in its 2006 update, NAS elevated hypertension to the "Limited or Suggestive Evidence" category, i.e., "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  See 79 Fed. Reg. 20,308-309 (April 11, 2014).  

The Board finds the November 2013 opinion probative, as it provides a clear conclusion with supporting data, and reasoned medical explanation connecting the Veteran's current hypertension to an event in service.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The evidence is in relative equipoise as it relates to causal nexus.  Resolving all doubt in favor of the Veteran, service connection is warranted.


ORDER

Resolving all doubt in favor of the Veteran, service connection for hypertension is granted.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


